Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 9, 12-15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US PG PUB 20170295114 ), hereinafter "Goldberg", in views of Sukumar (US PG PUB 20210358496) / US Provisional 62776951, hereinafter "Sukuma", further in views of Venkatakrishnan et al. (US PG PUB 20180174222), hereinafter "Venkatakrishnan".
Regarding Claim 1, Goldberg discloses:
A method performed at a backend server (i.e. a method performed at one or more servers of Consumer to Business Service 110) (Fig. 1, ¶ 0038 – 0040 and ¶ 0093), 
the method comprising: 
receiving, by the server, a to-be-processed interaction message from a user interface of a social network platform (i.e. a server, e.g. a messaging server, may receive a message, e.g. “Want to get dinner tonight? I’m thinking of Chinese food” [i.e. a to be processed interaction message], from a user interface of a social network chat messaging platform comprised of a plurality users [i.e. a social network platform]) (130 – Fig. 1, Fig. 3A and ¶ 0075); 
performing intention classification on the to-be-processed interaction message, to obtain an intention classification result of the to-be-processed interaction message (i.e. the system may determine/classify a user intent [i.e. performing intention classification] on the message [i.e. the to-be-processed interaction message], to obtain an intent [i.e. an intention classification result] associated with the message [i.e. the to-be-processed interaction message]) (702 & 704 – Fig. 7, ¶ 0099 and ¶ 0119 - 0120).
However, Goldberg does not explicitly disclose:
performing semantic analysis on the to-be-processed interaction message when the intention classification result comprises a mini program intention, to determine a message keyword of the to-be-processed interaction message.
On the other hand, in the same field of endeavor, Sukumar teaches:
performing semantic analysis on the to-be-processed interaction message when the intention classification result comprises a mini program intention, to determine a message keyword of the to-be-processed interaction message (i.e. when intent classifier 204 identifies that input text data, “What’s the weather like tomorrow [i.e. to be processed interaction message], includes an intention [i.e. the intent classification result] of “request weather forecast” [i.e. comprises a mini program intention; when the intention classification result comprises a mini program intention], entity extractor 206 may semantically analyze the text data, “What’s the weather like tomorrow [i.e. to be processed interaction message], to determine a keyword “tomorrow” [i.e. a message keyword of the to-be-processed interaction message]) (Fig. 3 and ¶ 0075) (Provisional application – Fig. 3 and ¶ 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goldberg to include the feature for performing semantic analysis on the to-be-processed interaction message when the intention classification result comprises a mini program intention, to determine a message keyword of the to-be-processed interaction message as taught by Sukumar so that natural language processing may be performed separately in identifying the intent associated with the message and the entity/content associated with the intent (¶ 0075).
However, the combination of Goldberg and Sukumar does not explicitly disclose:
determining a program identifier of a target mini program corresponding to the to-be- processed interaction message according to the message keyword; and 
transmitting a message processing result based on the program identifier of the target mini program.
On the other hand, in the same field of endeavor, Venkatakrishnan teaches:
determining a program identifier of a target mini program corresponding to the to-be- processed interaction message according to the message keyword (i.e. the system may determine locator/URL [i.e. a program identifier] of the online store app or merchant website [i.e. a target mini program] corresponding to the product, e.g. JEANS AT STORE X, included in the user message 302 [i.e. the to-be- processed interaction message] according to the message content, e.g. a mention of the merchant “STORE X” [i.e. the message keyword]) (302 & 314 – Fig. 3, ¶ 0033 - 0034, ¶ 0047, ¶ 0049 – 0050 and ¶ 0054 - 0055); and 
transmitting a message processing result based on the program identifier of the target mini program (i.e. the system may transmit a message including a shopping cart [i.e. a message processing result] to order the product on the merchant website/app indicated by the locator/URL [i.e. the program identifier of the target mini program]) (402 & 412 – Fig. 4, ¶ 0040 and ¶ 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goldberg and Sukuma to include the feature for determining a program identifier of a target mini program corresponding to the to-be- processed interaction message according to the message keyword; and transmitting a message processing result based on the program identifier of the target mini program as taught by Venkatakrishnan so that the mini program may be launched within the messaging interface and results may be also generated by the mini program in the messaging interface (402 & 412 – Fig. 4, ¶ 0040 and ¶ 0050).


Regarding Claim 5, Goldberg, Sukuma and Venkatakrishnan disclose, in particular Venkatakrishnan teaches:
wherein transmitting a message processing result based on the program identifier of the target mini program comprises: obtaining program information of the target mini program according to the program identifier, the program information comprising program link information or invoked interface information of the target mini program (i.e. the system may determine locator/URL [i.e. program information of the target mini program comprising program link information] of the online store app or merchant website [i.e. the target mini program] corresponding to the product, e.g. JEANS AT STORE X, included in the user message 302 [i.e. the to-be- processed interaction message] according to the message content, e.g. a mention of the merchant “STORE X” [i.e. the message keyword]) (302 & 314 – Fig. 3, ¶ 0033 - 0034, ¶ 0047, ¶ 0049 – 0050 and ¶ 0054 - 0055); and
transmitting the message processing result based on the program information (i.e. the system may transmit a message including a shopping cart [i.e. a message processing result] to order the product on the merchant website/app indicated by the locator/URL [i.e. the program identifier of the target mini program]) (402 & 412 – Fig. 4, ¶ 0040 and ¶ 0050).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 6, Goldberg, Sukuma and Venkatakrishnan disclose, in particular Venkatakrishnan teaches:
wherein the transmitting the message processing result based on the program information comprises: requesting page data of the target mini program according to the program information (i.e. based on the merchant webpage located by URL [i.e. the program information], the system may request product features) (¶ 0050 - 0051); and 
transmitting the message processing result based on the page data and the program information after receiving the page data (i.e. the system may transmit a message including a shopping cart [i.e. a message processing result] to order the product [i.e. based on the page data and the program information] on the merchant website/app indicated by the locator/URL [i.e. the program identifier of the target mini program]) (402 & 412 – Fig. 4, ¶ 0040 and ¶ 0050).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 7, Goldberg, Sukuma and Venkatakrishnan disclose, in particular Goldberg teaches:
wherein the determining a program identifier of a target mini program corresponding to the to-be-processed interaction message according to the message keyword comprises: determining candidate mini programs corresponding to the to-be-processed interaction message according to the message keyword (i.e. bot services [i.e. candidate mini programs corresponding to the to-be-processed interaction message] may be selected/determined based on the message keywords) (¶ 0070); 
extracting mini program features of the candidate mini programs (i.e. icons [i.e. mini program features] of the bot services [i.e. the candidate mini programs] may be identified/extracted) (Fig. 3A and ¶ 0070); and 
sorting the candidate mini programs according to the mini program features (i.e. bot services [i.e. the candidate mini programs] may be sorted on the user interface using their corresponding icons) (Fig. 3A and ¶ 0070 – 0071), and
determining a program identifier of a candidate mini program arranged at a preset position as the program identifier of the target mini program (i.e. a highest-ranked provider for each service may be selected and offered as the top-listed provider (and therefore a top-listed associated messaging bot) prior to a second provider for any of the services) (¶ 0073).


Regarding Claim 9, Goldberg discloses:
A server, comprising: one or more processors; and memory storing one or more programs, the one or more programs comprising instructions that, when executed by the one or more processors, cause the one or more processors (i.e. a method performed at one or more servers of Consumer to Business Service 110 comprising one or more processors and memory storing program instructions) (Fig. 1, ¶ 0038 – 0040 and ¶ 0093), 
to perform operations comprising: 
receiving a to-be-processed interaction message from a user interface of a social network platform (i.e. a server, e.g. a messaging server, may receive a message, e.g. “Want to get dinner tonight? I’m thinking of Chinese food” [i.e. a to be processed interaction message], from a user interface of a social network chat messaging platform comprised of a plurality users [i.e. a social network platform]) (130 – Fig. 1, Fig. 3A and ¶ 0075); 
performing intention classification on the to-be-processed interaction message, to obtain an intention classification result of the to-be-processed interaction message (i.e. the system may determine/classify a user intent [i.e. performing intention classification] on the message [i.e. the to-be-processed interaction message], to obtain an intent [i.e. an intention classification result] associated with the message [i.e. the to-be-processed interaction message]) (702 & 704 – Fig. 7, ¶ 0099 and ¶ 0119 - 0120).
However, Goldberg does not explicitly disclose:
performing semantic analysis on the to-be-processed interaction message when the intention classification result comprises a mini program intention, to determine a message keyword of the to-be-processed interaction message.
On the other hand, in the same field of endeavor, Sukumar teaches:
performing semantic analysis on the to-be-processed interaction message when the intention classification result comprises a mini program intention, to determine a message keyword of the to-be-processed interaction message (i.e. when intent classifier 204 identifies that input text data, “What’s the weather like tomorrow [i.e. to be processed interaction message], includes an intention [i.e. the intent classification result] of “request weather forecast” [i.e. comprises a mini program intention; when the intention classification result comprises a mini program intention], entity extractor 206 may semantically analyze the text data, “What’s the weather like tomorrow [i.e. to be processed interaction message], to determine a keyword “tomorrow” [i.e. a message keyword of the to-be-processed interaction message]) (Fig. 3 and ¶ 0075) (Provisional application – Fig. 3 and ¶ 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server of Goldberg to include the feature for performing semantic analysis on the to-be-processed interaction message when the intention classification result comprises a mini program intention, to determine a message keyword of the to-be-processed interaction message as taught by Sukumar so that natural language processing may be performed separately in identifying the intent associated with the message and the entity/content associated with the intent (¶ 0075).
However, the combination of Goldberg and Sukumar does not explicitly disclose:
determining a program identifier of a target mini program corresponding to the to-be- processed interaction message according to the message keyword; and 
transmitting a message processing result based on the program identifier of the target mini program.
On the other hand, in the same field of endeavor, Venkatakrishnan teaches:
determining a program identifier of a target mini program corresponding to the to-be- processed interaction message according to the message keyword (i.e. the system may determine locator/URL [i.e. a program identifier] of the online store app or merchant website [i.e. a target mini program] corresponding to the product, e.g. JEANS AT STORE X, included in the user message 302 [i.e. the to-be- processed interaction message] according to the message content, e.g. a mention of the merchant “STORE X” [i.e. the message keyword]) (302 & 314 – Fig. 3, ¶ 0033 - 0034, ¶ 0047, ¶ 0049 – 0050 and ¶ 0054 - 0055); and 
transmitting a message processing result based on the program identifier of the target mini program (i.e. the system may transmit a message including a shopping cart [i.e. a message processing result] to order the product on the merchant website/app indicated by the locator/URL [i.e. the program identifier of the target mini program]) (402 & 412 – Fig. 4, ¶ 0040 and ¶ 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server of Goldberg and Sukuma to include the feature for determining a program identifier of a target mini program corresponding to the to-be- processed interaction message according to the message keyword; and transmitting a message processing result based on the program identifier of the target mini program as taught by Venkatakrishnan so that the mini program may be launched within the messaging interface and results may be also generated by the mini program in the messaging interface (402 & 412 – Fig. 4, ¶ 0040 and ¶ 0050).


Regarding Claim 12, Goldberg, Sukuma and Venkatakrishnan disclose, in particular Venkatakrishnan teaches:
wherein transmitting a message processing result based on the program identifier of the target mini program comprises: obtaining program information of the target mini program according to the program identifier, the program information comprising program link information or invoked interface information of the target mini program (i.e. the system may determine locator/URL [i.e. program information of the target mini program comprising program link information] of the online store app or merchant website [i.e. the target mini program] corresponding to the product, e.g. JEANS AT STORE X, included in the user message 302 [i.e. the to-be- processed interaction message] according to the message content, e.g. a mention of the merchant “STORE X” [i.e. the message keyword]) (302 & 314 – Fig. 3, ¶ 0033 - 0034, ¶ 0047, ¶ 0049 – 0050 and ¶ 0054 - 0055); and
transmitting the message processing result based on the program information (i.e. the system may transmit a message including a shopping cart [i.e. a message processing result] to order the product on the merchant website/app indicated by the locator/URL [i.e. the program identifier of the target mini program]) (402 & 412 – Fig. 4, ¶ 0040 and ¶ 0050).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 9.

Regarding Claim 13, Goldberg, Sukuma and Venkatakrishnan disclose, in particular Venkatakrishnan teaches:
wherein the transmitting the message processing result based on the program information comprises: requesting page data of the target mini program according to the program information (i.e. based on the merchant webpage located by URL [i.e. the program information], the system may request product features) (¶ 0050 - 0051); and 
transmitting the message processing result based on the page data and the program information after receiving the page data (i.e. the system may transmit a message including a shopping cart [i.e. a message processing result] to order the product [i.e. based on the page data and the program information] on the merchant website/app indicated by the locator/URL [i.e. the program identifier of the target mini program]) (402 & 412 – Fig. 4, ¶ 0040 and ¶ 0050).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 9.

Regarding Claim 14, Goldberg, Sukuma and Venkatakrishnan disclose, in particular Goldberg teaches:
wherein the determining a program identifier of a target mini program corresponding to the to-be-processed interaction message according to the message keyword comprises: determining candidate mini programs corresponding to the to-be-processed interaction message according to the message keyword (i.e. bot services [i.e. candidate mini programs corresponding to the to-be-processed interaction message] may be selected/determined based on the message keywords) (¶ 0070); 
extracting mini program features of the candidate mini programs (i.e. icons [i.e. mini program features] of the bot services [i.e. the candidate mini programs] may be identified/extracted) (Fig. 3A and ¶ 0070); and 
sorting the candidate mini programs according to the mini program features (i.e. bot services [i.e. the candidate mini programs] may be sorted on the user interface using their corresponding icons) (Fig. 3A and ¶ 0070 – 0071), and
determining a program identifier of a candidate mini program arranged at a preset position as the program identifier of the target mini program (i.e. a highest-ranked provider for each service may be selected and offered as the top-listed provider (and therefore a top-listed associated messaging bot) prior to a second provider for any of the services) (¶ 0073).

Regarding Claim 15, Goldberg, Sukuma and Venkatakrishnan disclose, in particular Goldberg teaches:
wherein the determining a program identifier of a target mini program corresponding to the to-be-processed interaction message according to the message keyword comprises: determining candidate mini programs corresponding to the to-be-processed interaction message according to the message keyword (i.e. bot services [i.e. candidate mini programs corresponding to the to-be-processed interaction message] may be selected/determined based on the message keywords) (¶ 0070); 
extracting mini program features of the candidate mini programs (i.e. icons [i.e. mini program features] of the bot services [i.e. the candidate mini programs] may be identified/extracted) (Fig. 3A and ¶ 0070); and 
sorting the candidate mini programs according to the mini program features (i.e. bot services [i.e. the candidate mini programs] may be sorted on the user interface using their corresponding icons) (Fig. 3A and ¶ 0070 – 0071), and
determining a program identifier of a candidate mini program arranged at a preset position as the program identifier of the target mini program (i.e. a highest-ranked provider for each service may be selected and offered as the top-listed provider (and therefore a top-listed associated messaging bot) prior to a second provider for any of the services) (¶ 0073).


Regarding Claim 17, Goldberg discloses:
A non-transitory computer-readable storage medium having instructions stored thereon, the instructions when executed by one or more processors, cause the one or more processors (i.e. a method performed at one or more servers of Consumer to Business Service 110 comprising one or more processors and memory storing program instructions) (Fig. 1, ¶ 0038 – 0040 and ¶ 0093), 
to perform operations comprising: 
receiving a to-be-processed interaction message from a user interface of a social network platform (i.e. a server, e.g. a messaging server, may receive a message, e.g. “Want to get dinner tonight? I’m thinking of Chinese food” [i.e. a to be processed interaction message], from a user interface of a social network chat messaging platform comprised of a plurality users [i.e. a social network platform]) (130 – Fig. 1, Fig. 3A and ¶ 0075); 
performing intention classification on the to-be-processed interaction message, to obtain an intention classification result of the to-be-processed interaction message (i.e. the system may determine/classify a user intent [i.e. performing intention classification] on the message [i.e. the to-be-processed interaction message], to obtain an intent [i.e. an intention classification result] associated with the message [i.e. the to-be-processed interaction message]) (702 & 704 – Fig. 7, ¶ 0099 and ¶ 0119 - 0120).
However, Goldberg does not explicitly disclose:
performing semantic analysis on the to-be-processed interaction message when the intention classification result comprises a mini program intention, to determine a message keyword of the to-be-processed interaction message.
On the other hand, in the same field of endeavor, Sukumar teaches:
performing semantic analysis on the to-be-processed interaction message when the intention classification result comprises a mini program intention, to determine a message keyword of the to-be-processed interaction message (i.e. when intent classifier 204 identifies that input text data, “What’s the weather like tomorrow [i.e. to be processed interaction message], includes an intention [i.e. the intent classification result] of “request weather forecast” [i.e. comprises a mini program intention; when the intention classification result comprises a mini program intention], entity extractor 206 may semantically analyze the text data, “What’s the weather like tomorrow [i.e. to be processed interaction message], to determine a keyword “tomorrow” [i.e. a message keyword of the to-be-processed interaction message]) (Fig. 3 and ¶ 0075) (Provisional application – Fig. 3 and ¶ 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer readable media of Goldberg to include the feature for performing semantic analysis on the to-be-processed interaction message when the intention classification result comprises a mini program intention, to determine a message keyword of the to-be-processed interaction message as taught by Sukumar so that natural language processing may be performed separately in identifying the intent associated with the message and the entity/content associated with the intent (¶ 0075).
However, the combination of Goldberg and Sukumar does not explicitly disclose:
determining a program identifier of a target mini program corresponding to the to-be- processed interaction message according to the message keyword; and 
transmitting a message processing result based on the program identifier of the target mini program.
On the other hand, in the same field of endeavor, Venkatakrishnan teaches:
determining a program identifier of a target mini program corresponding to the to-be- processed interaction message according to the message keyword (i.e. the system may determine locator/URL [i.e. a program identifier] of the online store app or merchant website [i.e. a target mini program] corresponding to the product, e.g. JEANS AT STORE X, included in the user message 302 [i.e. the to-be- processed interaction message] according to the message content, e.g. a mention of the merchant “STORE X” [i.e. the message keyword]) (302 & 314 – Fig. 3, ¶ 0033 - 0034, ¶ 0047, ¶ 0049 – 0050 and ¶ 0054 - 0055); and 
transmitting a message processing result based on the program identifier of the target mini program (i.e. the system may transmit a message including a shopping cart [i.e. a message processing result] to order the product on the merchant website/app indicated by the locator/URL [i.e. the program identifier of the target mini program]) (402 & 412 – Fig. 4, ¶ 0040 and ¶ 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer readable media of Goldberg and Sukuma to include the feature for determining a program identifier of a target mini program corresponding to the to-be- processed interaction message according to the message keyword; and transmitting a message processing result based on the program identifier of the target mini program as taught by Venkatakrishnan so that the mini program may be launched within the messaging interface and results may be also generated by the mini program in the messaging interface (402 & 412 – Fig. 4, ¶ 0040 and ¶ 0050).


Regarding Claim 20, Goldberg, Sukuma and Venkatakrishnan disclose, in particular Venkatakrishnan teaches:
wherein transmitting a message processing result based on the program identifier of the target mini program comprises: obtaining program information of the target mini program according to the program identifier, the program information comprising program link information or invoked interface information of the target mini program (i.e. the system may determine locator/URL [i.e. program information of the target mini program comprising program link information] of the online store app or merchant website [i.e. the target mini program] corresponding to the product, e.g. JEANS AT STORE X, included in the user message 302 [i.e. the to-be- processed interaction message] according to the message content, e.g. a mention of the merchant “STORE X” [i.e. the message keyword]) (302 & 314 – Fig. 3, ¶ 0033 - 0034, ¶ 0047, ¶ 0049 – 0050 and ¶ 0054 - 0055); and
transmitting the message processing result based on the program information (i.e. the system may transmit a message including a shopping cart [i.e. a message processing result] to order the product on the merchant website/app indicated by the locator/URL [i.e. the program identifier of the target mini program]) (402 & 412 – Fig. 4, ¶ 0040 and ¶ 0050).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 17.


Claim(s) 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in views of Sukuma further in views of Venkatakrishnan as applied to claims 1, 9 and 17 above, and further in view of Wang et al. (US PG PUB 20210350209), hereinafter "Wang".
Regarding Claims 2, 10 and 18, Goldberg, Sukuma and Venkatakrishnan disclose all the features with respect to Claims 1, 9 and 17 as described above.
In addition, Goldberg, Sukuma and Venkatakrishnan disclose, in particular Goldberg teaches:
wherein performing intention classification on the to-be-processed interaction message, to obtain an intention classification result of the to-be- processed interaction message comprises: extracting a message feature of the to-be-processed interaction message (i.e. Keywords [i.e. a message feature] may be extracted from the content, or a portion of the content, of the messaging interaction [i.e. to-be-processed interaction message]) (¶ 0070 - 0071).
However, the combination of Goldberg, Sukuma and Venkatakrishnan does not explicitly disclose:
performing preset intention classification mapping on the message feature using a neural network model to obtain the intention classification result of the to-be-processed interaction message.
On the other hand, in the same field of endeavor, Wang teaches:
performing preset intention classification mapping on the message feature using a neural network model to obtain the intention classification result of the to-be-processed interaction message (i.e. With respect to the intent based dialogue classification module 102, a support vector machine model or a neural network may be used to train a classification functionality of the intent based dialogue classification module 102 with predefined training data [i.e. performing preset intention classification mapping on the message feature] created, for example, as disclosed herein with respect to building of a training data set for intent) (¶ 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/server/computer readable media of Goldberg, Sukuma and Venkatakrishnan to include the feature for performing preset intention classification mapping on the message feature using a neural network model to obtain the intention classification result of the to-be-processed interaction message as taught by Wang so that intent classification may be performed using deep learning neural network model (¶ 0050 – 0051).


Regarding Claims 4, Goldberg, Sukuma, Venkatakrishnan and Wang disclose, in particular Sukuma teaches:
wherein extracting a message feature of the to-be- processed interaction message comprises: performing speech recognition on the to-be-processed interaction message to obtain a text message; and extracting a message feature of the text message (i.e. the system may convert the voice input into a natural language input text data [i.e. a text message] with a speech-to-text converter; Then the natural language input text data [i.e. text message] is analyzed to extract keywords [i.e. message feature]) (Abstract and ¶ 0075).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Allowable Subject Matter
Claims 3, 8, 11, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451